Case 1:21-cv-01455-AJN Document 11 Filed 06/15/21 Page 1 of 1

USDC SDNY

 
   

DOCUMENT
IN THE UNITED STATES DISTRICT (| grecrronicaLyy FILED

FOR THE SOUTHERN DISTRICT OF NE| Doc #:
DATE FiLED:_ 0/15/2021

 

RAMON JAQUEZ, on behalf of himself
and all others similarly situated,

Plaintiff, .
Civil Case Number: 1:21-cv-01455-AJN
-y-

GEORGE’S MUSIC INC.,

Defendant.

 

 

[PROPOSED] DISMISSAL ORDER
IT IS HEREBY ORDERED:

THAT pursuant to the parties’ June 15, 2021 Stipulation of Dismissal, all claims asserted
against Defendant in Civil Action No. 1:21-cv-01455-AJN, are dismissed with prejudice; and

THAT all parties shall bear their own attomeys’ fees and costs incurred in this action.

SO ORDERED THIS _!5 day of June 2021.

a Quali

HONORABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
